Opinion filed February 8, 2007 















 








 




Opinion filed February 8, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00001-CR 
                                                    __________
 
                           NATHANIEL JAMES DOUGLAS, Appellant
                                                             V.
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 350th District Court
                                                          Taylor
County, Texas
                                                  Trial
Court Cause No. 6415-D1
 

 
                                                                   O
P I N I O N
The
trial court=s certification of defendant=s right to appeal reflects that this was a Aplea-bargain case@ and that Nathaniel James Douglas had no
right to appeal.  On January 3, 2007, the
clerk of this court wrote the parties advising them of these statements in the
trial court=s certification and directing appellant to
respond showing grounds for continuing this appeal. Appellant has responded
that he no longer desires to pursue this appeal. 
The
appeal is dismissed.
 
February 8, 2007                                                                     PER
CURIAM
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.